Citation Nr: 9913288	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-15 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether rating decisions issued on March 9, 1970 and March 
22, 1974 were clearly and unmistakably erroneous in not 
granting a compensable evaluation for the veteran's skin 
graft donor site scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified active military service from August 
1962 to August 1966 and from March 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan. 

The veteran requested a Board hearing in his September 1998 
Substantive Appeal and was scheduled for a Board hearing in 
April 1999.  However, in a March 1999 letter, he informed the 
Board that he would not be able to make the hearing, and his 
hearing request is therefore deemed withdrawn.  38 C.F.R. 
§ 20.704(e) (1998).


FINDINGS OF FACT

1.  The March 9, 1970 rating decision, which granted service 
connection for a right hand burn scar, with a skin graft, and 
assigned a noncompensable (zero percent) evaluation, but did 
not address the matter of whether a separate and compensable 
evaluation was warranted for a skin graft donor site scar, 
was based on the correct facts as they were known at that 
time and was in accordance with the existing laws and 
regulations.

2.  The March 22, 1974 rating decision, which assigned a 10 
percent evaluation for a right hand burn scar, with a skin 
graft, but did not address the matter of whether a separate 
and compensable evaluation was warranted for a skin graft 
donor site scar, was based on the correct facts as they were 
known at that time and was in accordance with the existing 
laws and regulations.


CONCLUSIONS OF LAW

1.  The rating decision of March 9, 1970, which granted 
service connection for a right hand burn scar, with a skin 
graft, and assigned a noncompensable evaluation, but did not 
address the matter of whether a separate and compensable 
evaluation was warranted for a skin graft donor site scar, 
does not contain clear and unmistakable error.  38 C.F.R. 
§ 3.105 (1998).

2.  The rating decision of March 22, 1974, which assigned a 
10 percent evaluation for a right hand burn scar, with a skin 
graft, but did not address the matter of whether a separate 
and compensable evaluation was warranted for a skin graft 
donor site scar, does not contain clear and unmistakable 
error.  38 C.F.R. § 3.105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a decision dated in March 9, 1970, the RO granted service 
connection for a right hand burn scar, with a skin graft, and 
assigned a noncompensable evaluation, effective from 
September 1969.  This decision followed the receipt of a 
claim in September 1969, in which the veteran specifically 
requested for service connection for "3rd degree burn, right 
hand."  In reaching its decision, the RO noted that a 
November 1969 VA examination revealed a slightly mottled six 
inch by three inch scar area on the back of the right hand, 
following a burn and a skin graft done from the inner right 
forearm, and good healing in the burned area was noted.  The 
RO notified the veteran of this decision in a March 1970 
letter.  In this letter, the RO informed the veteran of his 
right to file an appeal of the decision, but he did not do 
so.  

Subsequently, in a March 22, 1974 rating decision, the RO 
increased this evaluation to 10 percent, effective from 
September 10, 1973.  The RO based this evaluation on the 
results of a September 1973 VA examination, which revealed no 
sensation to touch, pain on the dorsum of the right hand, and 
swelling of the third metacarpophalangeal joint.  The veteran 
was informed of this increase in April 1974 but did not 
initiate an appeal of this decision.

The veteran was initially granted service connection for a 
skin graft donor site scar in an April 1996 rating decision, 
with a 10 percent evaluation assigned in light of the results 
from a March 1996 VA examination.  Neither the March 1970 
rating decision nor the March 1974 rating decision addressed 
the issue of whether a separate evaluation, let alone a 
compensable evaluation, was warranted for the veteran's skin 
graft donor site scar.  The Board would point out that, as 
the veteran did not appeal either decision, these decisions 
are final and binding and will be accepted as being correct 
in the absence of clear and unmistakable error.  See 38 
C.F.R. § 3.105(a) (1998).

"Clear and unmistakable error" is the kind of error of fact 
or law which, when called to the attention of later 
reviewers, compels the conclusion that the result would have 
been manifestly different but for the error and that 
reasonable minds could not differ on this point.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  An asserted failure to 
evaluate and interpret the evidence correctly is not clear 
and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 
242, 245-46 (1994).  Vague allegations that the prior 
adjudication failed to follow the laws or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. 
App. at 44-45.  Also, the VA's failure to fulfill its duty to 
assist the veteran does not constitute clear and unmistakable 
error "because such a breach creates only an incomplete 
rather than an incorrect record."  Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions then extant were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based upon the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993). 

The Board finds that the decision of March 9, 1970, which 
granted service connection for a right hand burn scar, with a 
skin graft, and assigned a noncompensable evaluation, was 
based on the correct facts as they were known at that time.  
The 1970 rating decision reflects that the RO based the grant 
of service connection on the service medical records and the 
results of the veteran's November 1969 VA examination, the 
relevant evidence of record.  Neither service medical records 
nor the report of the November 1969 VA examination suggest 
that the donor site scar was tender or painful or otherwise 
warranted a separate compensable evaluation. The Board also 
finds that the decision of March 22, 1974, which assigned a 
10 percent evaluation for a right hand burn scar, with a skin 
graft, and assigned a noncompensable evaluation, was based on 
the correct facts as they were known at that time.  The 1974 
rating decision reflects that the RO based the grant of a 10 
percent evaluation on the results of a September 1973 VA 
outpatient clinic examination, which made no reference to the 
donor site scar.  Furthermore, the Board finds that the 
statutory and regulatory provisions then extant were 
correctly applied; the veteran's right hand burn scar was 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7801 
(1969) and (1973).  The Board finds no error in the 
application of this code section.  As indicated above, this 
appeal does not address the propriety of the ratings assigned 
by the RO for the right hand burn scar; rather the appeal 
concerns the propriety of not assigning a separate and 
compensable evaluation for the donor site scar.  It was not 
until the VA examination in March 1996, when sensitivity of 
the donor site car was noted, that a basis existed for a 
separate rating and a compensable evaluation.

With regard to the question of whether the failure to grant a 
separate and compensable evaluation for the veteran's skin 
graft donor site scar was clearly and unmistakably erroneous, 
the Board would point out that there is no indication from 
the record that the veteran actually applied for this benefit 
or otherwise sought service connection or a separate 
evaluation for the benefit. For a claim to be "reasonably 
raised" requires a "document that can be properly be 
construed as a [Notice of Disagreement] expressing 
disagreement with an RO decision on the . . . claim 
reasonably raised . . . or an RO failure to adjudicate that 
claim."  Hazan v. Gober, 10 Vet. App. 511, 516-17 (1997).  
Here, the veteran only requested service connection for his 
right hand burn scar, and "no formal or informal 
communication in writing" indicated a request for a separate 
and compensable evaluation for a skin graft donor site scar.  
See 38 C.F.R. § 3.1(p) (1998).  

In reaching its decision, the Board has carefully considered 
the testimony provided by the veteran at the personal hearing 
in May 1998. For all of the foregoing reasons, however, the 
Board concludes that the decisions of March 9, 1970 and March 
22, 1974 were not clearly and unmistakably erroneous in not 
granting a compensable evaluation for the veteran's skin 
graft donor site scar; accordingly, the benefit sought on 
appeal must be denied.


ORDER

As the March 9, 1970 and March 22, 1974 rating decisions were 
not clearly and unmistakably erroneous in not granting a 
compensable evaluation for the veteran's skin graft donor 
site scar, the benefit sought on appeal is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

